DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because there is/are no method claim(s) appear in this invention. please, correct.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third section, claim 6” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities:
Regarding claim 1, lines 6-7, please, change “wherein the second section of the substrate is peripheral to the first section and a has a stiffness gradient” to - - wherein the second section of the substrate is peripheral to the first section and [[a]] has a stiffness gradient - - for proper reading.
Regarding claims 2 and 5, line 2, please, change selected from the group” to - - selected one from the groups - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hsu (U.S. 2014/0240932) hereafter Hsu.
As to claims 1 and 7, Hsu discloses an integrated electronic device (150) comprising:
a substrate (para-0058+ or a body of the element 150) comprising a first section (110) and a second section (106),
a rigid electronic device (102) is embedded in the substrate (embedded in the first section 110), wherein the first section (110) of the substrate is adjacent to the rigid electronic device (102) and has a uniform stiffness (the same stiffness or same modulus elasticity of a flexible polymer), wherein the second section (106) of the substrate is peripheral to the first section and [[a]] has a stiffness gradient, which is continuous with a maximum stiffness at an interface with the first section (110).
As to claim 2, Hsu discloses the substrate comprises an elastic polymer (para0067) selected one from the group consisting of polydimethylsiloxane, two-part silicone elastomers, room-temperature-vulcanizing silicone rubber, tin-catalyzed silicones, and platinum-catalyzed silicones.
As to claim 3, Hsu discloses an average of the Young’s modulus of the second section (silicon = 1.85) is less than the Young’s modulus of the first section (polymer = 3.2), see table 1.
As to claims 4-5, Hsu further comprising: a passive electronic device (104) embedded in the substrate and connected to the rigid electronic device (102), and the passive electronic device (104) is selected one from the groups consisting of an antenna, a coil, and a wire.
As best understood to claim 6, Hsu further comprising a third section (buffer structure 511, para-0008+) of substrate surrounding the passive electronic device, wherein the third section has a greater stiffness than an average of the stiffness of the second section (high value of Young’s modulus of flexible base polymer).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848